


EXHIBIT 10.3


FORM OF
INDEMNIFICATION AGREEMENT
WITH
_______________________________


This INDEMNIFICATION AGREEMENT ("Agreement"), made this ____ day of ___________,
20___, by and between Tri-Valley Corporation, a Delaware corporation,
("Company"), and ___________________ ("Indemnitee").


RECITALS


1.           Indemnitee is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan, nonprofit entity or other enterprise.


2.           The Company wishes to protect and indemnify the Indemnitee in the
manner set forth in this Agreement and to the maximum extent permitted by law.


NOW, THEREFORE, in consideration of the promises, conditions, representations,
and warranties set forth herein, the Company and Indemnitee hereby covenant and
agree as follows:


ARTICLE 1
 
DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the following
meaning:


1.01. "Board" shall mean the Board of Directors of the Company.
 
1.02. "Corporate Status" describes the status of a person who is or was a
director, officer, employee, agent, observer, shareholder, creditor, fiduciary,
or other representative of the Company or who is or was serving at the request
of the Company as a director, officer, employee, agent, observer, shareholder,
creditor, fiduciary, or other representative of another corporation,
partnership, joint venture, trust, employee benefit plan, nonprofit entity, or
other enterprise.
 
1.03. "Covered Act" means any breach of duty, neglect, error, misstatement,
misleading statement, omission, or other act or omission done or wrongfully
attempted by Indemnitee or any claim against Indemnitee solely by reason of
being a director, officer, employee, agent, observer, shareholder, creditor,
fiduciary, or other representative of the Company, or solely by reason of being
at the request of the Company a director, officer,
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

1.04. employee, agent, observer, shareholder, creditor, fiduciary, or other
representative of another corporation, partnership, joint venture, trust,
employee benefit plan, nonprofit entity or other enterprise.
 
1.05. "D&O Insurance" means any directors' and officers' liability insurance
issued by an insurer(s), and having the policy number(s), amount(s) and
deductible(s) set forth within such policy and any replacement or substitute
policies issued by one or more reputable insurers providing in any respects such
coverage.
 
1.06. "Determination" means a determination, based on the facts known at the
time, made by:
 
a. A majority vote of a quorum of disinterested directors; or
 
b. Independent Counsel in a written opinion prepared at the request of a
majority of a quorum of Disinterested Directors; or
 
c. A majority of the disinterested stockholders of the Company; or
 
d. A final adjudication by a court of competent jurisdiction.
 
1.07. "Disinterested Director" means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
 
1.08. "Excluded Claim" means any payment for Losses or Expenses in connection
with any claim:
 
a. Based upon or attributable to Indemnitee gaining in fact any personal profit
or advantage to which Indemnitee is not entitled; or
 
b. For the return by Indemnitee of any remuneration paid to Indemnitee which is
illegal without the previous approval of the stockholders of the Company; or
 
c. For an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
law; or
 
d. Resulting from Indemnitee's knowingly fraudulent, dishonest, or willful
misconduct; or
 
e. The payment of which by the Company under this Agreement is not permitted by
applicable law.
 
1.09. "Expenses" shall include all reasonable attorneys fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs,
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

1.10. printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding, but shall
not include Fines.
 
1.11. "Fines" mean any fine, penalty or, with respect to an employee benefit
plan, any excise tax or penalty assessed with respect thereto.
 
1.12. "Good Faith" shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal Proceeding, having
had no reasonable cause to believe Indemnitee's conduct was unlawful.
 
1.13. "Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent (i) the Company or Indemnitee
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.
 
1.14. "Loss" means any amount which Indemnitee is legally obligated to pay as a
result of a claim or claims made against him for Covered Acts including, without
limitation, damages and judgments and sums paid in settlement of a claim or
claims, but shall not include Fines.
 
1.15. "Proceeding" includes any action, suit, appeal, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing, or any
other pending, threatened or completed proceeding whether civil, criminal,
administrative, or investigative, other than one initiated by Indemnitee without
the prior approval of the Board. For purposes of the foregoing sentence, a
"Proceeding" shall not be deemed to have been initiated by Indemnitee where
Indemnitee seeks pursuant to Article 8 of this Agreement to enforce Indemnitee's
rights under this Agreement relating thereto.
 
ARTICLE 2
 
SERVICES BY INDEMNITEE
 
2.01. Services.  Indemnitee is or was a director, officer, employee, agent,
observer, shareholder, creditor, fiduciary, or other representative of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent, observer, shareholder, creditor, fiduciary, or other
representative of another corporation, partnership, joint venture, trust,
employee benefit plan, nonprofit entity or other enterprise.
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

2.02. 
 
INDEMNIFICATION
 
2.03. Indemnification in General. To the maximum extent permitted by law, the
Company shall indemnify and hold Indemnitee harmless for any Losses, Expenses,
judgments, penalties, Fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
any Proceeding or any claim, issue, or matter therein, if Indemnitee acted in
Good Faith.
 
2.04. Excluded Coverage. The Company shall have no obligation to indemnify and
hold Indemnitee harmless from any Losses or Expenses which have been determined
to constitute an Excluded Claim. Notwithstanding the provisions of Section 3.01,
no such indemnification shall be made in respect of any claim, issue, or matter
in such Proceeding as to which Indemnitee shall have been adjudged by a court in
a final adjudication from which there is no further right to appeal to be liable
to the Company if applicable law prohibits such indemnification.
 
2.05. Indemnification of a Party Who Is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee's Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified to the maximum extent permitted by law, against all Losses,
Expenses, judgments, penalties, Fines and amounts paid in settlement, actually
and reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues, or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by law, against all Losses, Expenses,
judgments, penalties, Fines, and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
each successfully resolved claim, issue, or matter. For purposes of this Section
and without limitation, the termination of any claim, issue, or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter, so long as there has been
no finding (either adjudicated or pursuant to Article 5) Indemnitee did not act
in Good Faith.  Indemnitee shall not be deemed to be partially or entirely
unsuccessful with respect to any claim, issue, or matter in any Proceeding until
such claim, issue or matter shall have been adjudged by a court in a final
adjudication from which there is no further right to appeal.
 
2.06. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement to the extent that Indemnitee is, by reason of
Indemnitee's Corporate Status, a witness in a Proceeding, Indemnitee shall be
indemnified against all Losses and Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee's behalf in connection therewith.
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

2.07. 
 
ADVANCEMENT OF EXPENSES
 
2.08. Advancement of Expenses. Notwithstanding any provision to the contrary in
this Agreement, the Company shall advance all reasonable Expenses which, by
reason of Indemnitee's Corporate Status, are incurred by or on behalf of
Indemnitee in connection with any Proceeding, within twenty (20) days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced by the
Company if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified against such Expenses. Such statements may be redacted to the
extent necessary to preserve attorney-client confidentiality, work product, or
other applicable privileges, if any. Any advance and undertakings to repay
pursuant to this Article shall be unsecured and interest free.
 
ARTICLE 3
 
PROCEDURES FOR DETERMINATION OF ENTITLEMENT
 
3.01. Initial Notice. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if indemnification with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement
thereof.  Indemnitee shall include therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall promptly advise the Board
in writing that Indemnitee has requested indemnification.
 
3.02. D&O Insurance. If, at the time of the receipt of such notice the Company
has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies in favor of Indemnitee. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all Losses and Expenses payable as a
result of such Proceeding in accordance with the terms of such policies.
 
3.03. Employment of Counsel. To the extent the Company does not, at the time of
the commencement of or the threat of commencement of a Proceeding, have
applicable D&O Insurance, or if a Determination is made that any Expenses
arising out of such Proceeding will not be payable under the D&O Insurance, then
in effect, the Company shall be obligated to pay the Expenses of any such
Proceeding in advance of the final disposition thereof as provided in Article 4,
and the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel satisfactory to Indemnitee, upon the delivery to
Indemnitee of written notice of its election so to do. After delivery of such
notice, the Company will not be liable to Indemnitee under this
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

3.04. Agreement for any legal or other Expenses subsequently incurred by
Indemnitee in connection with such defense other than reasonable Expenses of
investigation provided that Indemnitee shall have the right to employ its
counsel in any such Proceeding but the fees and expenses of such counsel
incurred after delivery of notice from the Company of its assumption of such
defense shall be at Indemnitee's expense and provided further that if (i) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such Proceeding, the fees and expenses of counsel shall be
paid by the Company.
 
3.05. Payment. All payments on account of the Company's indemnification
obligations under this Agreement shall be made within thirty (30) days of
Indemnitee's written request therefor, unless a Determination is made that the
claims giving rise to Indemnitee's request are Excluded Claims or otherwise not
payable under this Agreement or applicable law.
 
3.06. Reimbursement by Indemnitee. Indemnitee agrees that he/she will reimburse
the Company for all Losses and Expenses paid by the Company in connection with
any Proceeding against Indemnitee in the event and only to the extent that a
Determination shall have been made by a court in a final adjudication from which
there is no further right of appeal that Indemnitee is not entitled to be
indemnified by the Company for such Expenses because the claim is an Excluded
Claim or because Indemnitee is otherwise not entitled to payment under this
Agreement.
 
3.07. Cooperation. Indemnitee and the Company shall cooperate with the person,
persons, or entity making the Determination with respect to Indemnitee's
entitlement to indemnification under this Agreement, including providing to such
person, persons, or entity upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee or Company and reasonably necessary
to such Determination. Any costs or Expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person,
persons, or entity making such Determination shall be borne by the Company
(irrespective of the determination as to Indemnitee's entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
ARTICLE 4
 
SETTLEMENT
 
4.01. Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without the Company's prior written consent. The Company shall not
settle any claim in any manner which would impose any Fine or other obligation
on Indemnitee or admit any wrongdoing or liability on the part of Indemnitee
without Indemnitee's written
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

4.02. consent. Neither the Company nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement.
 
ARTICLE 5
 
RIGHTS NOT EXCLUSIVE
 
5.01. Rights Not Exclusive. The rights provided hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under any
bylaw, agreement, vote of stockholders, or of Disinterested Directors or
otherwise, both as to action in his official capacity and as to action in any
other capacity by holding such office, and shall continue after Indemnitee
ceases to serve the Corporation as a director, officer, employee, agent,
observer, shareholder, creditor, fiduciary, or other representative of the
Company, or at the request of the Company as a director, officer, employee,
agent, observer, shareholder, creditor, fiduciary, or other representative of
another corporation, partnership, joint venture, trust, employee benefit plan,
nonprofit entity or other enterprise.
 
ARTICLE 6
 
ENFORCEMENT
 
6.01. Burden of Proof. In any action to enforce Indemnitee’s rights under this
Agreement, if a prior adverse Determination has been made, the burden of proving
that indemnification is required under this Agreement shall be on
Indemnitee.  The Company shall have the burden of proving that indemnification
is not required under this Agreement if no prior adverse Determination shall
have been made.
 
6.02. Costs And Expenses. In the event that any action is instituted by
Indemnitee under this Agreement, or to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses, including reasonable counsel fees, incurred by Indemnitee with respect
to such action, unless the court determines that each of the material assertions
made by Indemnitee as a basis for such action were not made in Good Faith or
were frivolous.
 
ARTICLE 7
 
GENERAL PROVISIONS
 
7.01. Successors And Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee's agents, representatives, heirs, executors, personal
representatives, and administrators.
 
7.02. Severability. If any provision or provisions of this Agreement is
determined by a court to be invalid, illegal, or unenforceable for any reason
whatsoever, such provision shall be limited or modified in its application to
the minimum extent necessary to avoid a violation of law, and, as so limited or
modified, such provision and the balance of this Agreement shall be enforceable
in accordance with its terms.
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

7.03. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.  Only one such
counterpart signed by the party against whom enforce ability is sought needs to
be produced to evidence the existence of this Agreement.
 
7.04. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
7.05. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
7.06. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.
 
If to Indemnitee to:
_______________
_______________
_______________
_______________
_______________


If to the Company to:


Tri-Valley Corporation
4550 California Avenue, Suite 600
Bakersfield, California 93309
Attention:  Chief Financial Officer


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.


7.07. Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the conflict of laws principles thereof.
 
7.08. Payments. Any payments becoming due hereunder for which no time period for
payment is expressly stated shall be paid within 30 days after the date it
becomes due.
 



-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

7.09. Applicable Law. Notwithstanding any other provisions of this Agreement, if
applicable law as presently exists or may hereafter exist would provide
Indemnitee with greater indemnification than that provided by this Agreement,
the Company shall be obligated to provide Indemnitee with such greater
indemnification to the maximum extent permitted by such applicable law.
 
7.10. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior indemnification
agreements or understandings of the parties hereto, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.


[Signature Page Follows]





-  -
TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


TRI-VALLEY CORPORATION
 
 
_____________________________
 
INDEMNITEE
 
 
__________________________
By:
   
Name:
 
Title:
Chief Financial Officer
         












TRI-VALLEY CORPORATION
[NAME OF INDEMNITEE]
INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 
